
	

115 S4 IS: Acquitted Conduct Reform Act of 2018
U.S. Senate
2018-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 4
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2018
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit courts from considering acquitted conduct at sentencing, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Acquitted Conduct Reform Act of 2018.
		2.Use of information for sentencing
 (a)AmendmentSection 3661 of title 18, United States Code, is amended by inserting , except that a court of the United States shall not consider acquitted conduct under this section before the period at the end. (b)ApplicabilityThe amendment made by subsection (a) shall apply only to a judgment entered on or after the date of enactment of this Act.
 3.DefinitionsSection 3673 of title 18, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking As and inserting the following:
				
 (a)As; and (2)by adding at the end the following:
				
 (b)As used in this chapter, the term acquitted conduct means— (1)acts for which a person was criminally charged and adjudicated not guilty after trial in a Federal or State court; and
 (2)acts underlying criminal charges dismissed— (A)in a Federal court upon a motion for acquittal under rule 29 of the Federal Rules of Criminal Procedure; or
 (B)in a State court upon a motion for acquittal or an analogous motion under the applicable State rule of criminal procedure..
			
